Citation Nr: 9917364	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-44 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include ischemic heart disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
anxiety and depressive reaction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1942, and from July 1945 to May 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to October 1942.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 1997, inter alia, it was remanded to 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO) for additional development of the issues 
of entitlement to an evaluation in excess of 10 percent for 
anxiety and depressive reaction, and entitlement to service 
connection for heart disease.  The case was returned to the 
Board in March 1999 and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  The veteran had localized edema during his period of 
service as a POW from April 1942 to October 1942 and he 
currently has significant ischemic heart disease.

2.  The veteran's service-connected anxiety and 
depressive reaction does not result in more than mild 
impairment of social and industrial adaptability; 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such 
symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss, has not been shown.




CONCLUSIONS OF LAW

1.  Incurrence of ischemic heart disease during active duty 
is presumed.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected anxiety and depressive reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.132, Diagnostic Code 9400 (1996); 
4.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The VA, therefore, has a duty 
to assist him in the development of facts pertinent to the 
claim.  The Board notes that since the filing of his claim, 
the RO has been very diligent in assisting the veteran in the 
accumulation of evidence pertinent to his claim.  Further, 
the veteran underwent two very thorough VA examinations.  
There is no indication that the veteran's psychiatric 
disorder is productive of greater pathology than was 
demonstrated by the April 1998 psychiatric examination.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and the VA 
has, therefore, fulfilled its obligation to assist him in the 
development of the facts of his case.  Further examination 
has not been shown to be necessary.  

Service Connection Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110.  Service incurrence of ischemic heart 
disease may be presumed if it is manifested to a compensable 
degree any time after service in a veteran who was interned 
as a POW for not less than 30 days and experienced localized 
edema during the period of internment.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Although service medical records are unavailable, service 
personnel records contain a sworn affidavit executed by the 
veteran in May 1946 in which he disclosed that he had 
surrendered to the Japanese Government in April 1942 at 
Bataan; had participated in the "Death March" from Bataan; 
and was a POW from April 1942 to October 1942.  The veteran 
also stated that he was sick for a substantial period of time 
thereafter, until he was processed out of service in July 
1945.

The post-service medical evidence includes a former POW 
protocol examination in which a medical history form was 
completed by the veteran in February 1985.  The veteran 
reported on that form that he acquired beriberi and 
experienced swelling in the joints, and swelling of the legs 
and/or feet during captivity as a POW.  At a January 1995 
hearing before a hearing officer at the RO, the veteran 
provided testimony concerning nutritional deficiencies and 
swelling about the knees and ankles that he experienced as a 
POW.  In October 1996, the veteran also provided a joint 
affidavit from two people who were interned with him and 
attested to the veteran's participation in the "Death 
March" and his internment, and an affidavit from an 
individual who attested to the veteran being pale, sickly and 
weak following his release from being a POW, but did not 
provide information about the veteran's problems with 
beriberi, to include problems with his legs and ankles during 
his period as a POW.  

Post-service medical records also include an April 1998 VA 
heart and hypertension examination that was conducted at the 
request made in the Board's March 1997 remand.  In addition 
to a diagnoses of hypertension and coronary artery disease, 
the examiner confirmed the current existence of clinically 
significant ischemic heart disease.

Regarding the veteran's claim for entitlement to service 
connection for a heart disease, the Board notes that under 38 
C.F.R. § 3.309 (c), the term beriberi heart disease includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity.  As noted, the 
veteran indicated on a POW Medical History form in 1985 that 
he experienced edema as a POW.  It is noted that this form 
was completed long before his filing of the current claim.  
The Board also notes that the veteran provided evidence of 
his illness in a 1946 statement, and testified at his hearing 
in January 1995 that as a POW, he had nutritional deficits 
and experienced edema.  

The Board accepts this testimony as sufficient proof that the 
veteran had localized edema during his hardships as a POW.  
The Board realizes that there is no record of the veteran's 
edema, but under 38 U.S.C.A. § 1154 (b) (West 1991), the 
veteran's statements are consistent with the circumstances, 
conditions, or hardships that he must have experienced during 
his 6 months of captivity as a POW of the Japanese 
Government.  Also under 1154 (b), the Board is resolving 
every reasonable doubt in favor of the veteran in determining 
that he had localized edema as a POW.

In the Board's opinion, the veteran's testimony concerning 
the presence of localized edema during his period of 
captivity is credible.  Moreover, his testimony is consistent 
with the information reported by him in connection with his 
former prisoner of war protocol examination in 1985 and is 
supported by affidavits of persons who were interned with 
him.  Therefore, the Board finds that the evidence 
establishes that the veteran experienced localized edema 
during his period of captivity.  Since the evidence also 
establishes that the veteran manifested ischemic heart 
disease to a compensable degree subsequent to his discharge 
from service, service incurrence of this disease is presumed.

Increased Evaluation Issue

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for anxiety and 
depressive reaction, which has been assigned a 10 percent 
disability evaluation, effective from February 1984.

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.

A 10 percent disability evaluation was assigned under the old 
criteria under Diagnostic Code 9400 for anxiety and 
depressive reaction where there was evidence of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
under the old criteria was assigned where there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation for anxiety and depressive reaction was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons for bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the Department of Veterans Affairs (VA) concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptabilty that is "more than 
moderate but less than rather large."  The VA, including the 
Board, is bound by such interpretations.  38 U.S.C.A. § 
7104(c) (West 1991).

The revised rating criteria contemplates that a 10 percent 
evaluation is warranted for anxiety and depressive reaction 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

In an August 1985 rating decision, service connection was 
granted on a presumptive basis for anxiety and depressive 
reaction based upon the veteran's POW status, and that 
diagnosis having been made in a 1985 POW protocol 
examination.  A 10 percent rating was assigned.  

In January 1994, the veteran filed the current claim for an 
increased evaluation for his service-connected psychiatric 
disorder.  A review of the private outpatient treatment 
records obtained for the period from 1992 to the present fail 
to disclose the veteran's complaints of or treatment for a 
psychiatric disorder.  At his 1995 hearing before the RO, the 
veteran testified that he does not receive specific treatment 
for his service-connected psychiatric disorder, but is given 
medication for his nerves by doctors who treat him for other 
disorders.  

In April 1998, the veteran underwent a VA psychiatric 
examination.  In the report of that examination, the examiner 
disclosed that the veteran's claims folder had been reviewed.  
The veteran reported, by history, that he resides with his 
spouse, and has five grown children.  He denied any history 
of psychiatric treatment, medication or hospitalization.  The 
veteran reported that he is not troubled by a nervous 
condition.  He stated that he got "a little nervous coming 
[to the examination], but otherwise [he was] okay."  The 
veteran denied depression, sleep impairment, or appetite 
disturbance.  He denied any history of social impairment, and 
stated that he does have friends.  He denied conflicts with 
his family, and stated that he did not work since 1946 due to 
a physical condition, that he claimed resulted from his 
incarceration in a Japanese concentration camp during World 
War II.  The veteran denied that a nervous condition played a 
part in his disability.  He stated that he had a heart 
condition, and had been treated with angioplasty in 1992.  
The veteran indicated that he had no current goal directed 
activities, and that he takes short walks, enjoys being with 
his family.  He denied any current social or environmental 
stressors.  In terms of medical history, the veteran denied a 
history of alcohol or drug abuse and had never had any 
psychiatric treatment of any form.  

Upon examination, the veteran was described as alert, 
oriented time three, and of conventional appearance.  He was 
described by the examiner as friendly, cooperative, and under 
no apparent distress.  Communication was difficult due to a 
hearing impairment, and the veteran spoke English very 
haltingly.  His affect was appropriate, and his mood was 
neutral.  There was found no disturbance of mental stream, 
thought, or perception.  There was no suicidal or homicidal 
ideation.  Memory and concentration were intact, with no 
cognitive deficits.  Intellect was average, and insight and 
judgment were intact.  The veteran was judged to be 
financially competent.  

The diagnosis on Axis I was "no psychiatric pathology is 
noted on Axis I at the time of the examination."  On Axis V, 
the Global Assessment of Function Scale was given as 95.  It 
was noted that the veteran had denied any history of social 
impairment, and had stated that he had not worked since 1946 
due to the sequelae of his imprisonment in a Japanese 
prisoner of war camp.  It was noted that a mental condition 
had been previously diagnosed, but that there were no current 
complaints.  The veteran was noted to be social with friends 
and family, and did not require psychotropic medication.  

The Board is of the opinion that the preponderance of the 
evidence is against the veteran's claim, and that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's service-connected anxiety and depressive reaction.  
The veteran has demonstrated no history of social or 
industrial impairment, either recent or remote, resulting 
from his service-connected psychiatric disorder.  The veteran 
has received no pertinent treatment and essentially has no 
complaints relating to that disorder.  In fact, following 
extensive psychiatric evaluation in April 1998, no 
psychiatric pathology was noted.  

As occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss has 
not been demonstrated, and as the veteran was not found to 
have even a mild form of an anxiety and depressive reaction 
at the time of his April 1998 VA psychiatric examination, an 
evaluation in excess of 10 percent for that service-connected 
disorder is not warranted. 


ORDER

Service connection for ischemic heart disease is granted, 
subject to the governing laws and regulations pertaining to 
the payment of monetary benefits.

An evaluation in excess of 10 percent for service-connected 
anxiety and depressive reaction, is denied.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

